MEMORANDUM *
*966The United States appeals the district court’s order dismissing an indictment of defendant Renee Rose Dueñas Diaz. The district court correctly held that mutual mistake of law does not invalidate a plea bargain. United States v. Barron, 172 F.3d 1153, 1158-59 (9th Cir.1999). As the drafter of the agreement, the government bore the risk that changes in law would invalidate the underlying offense. Id. at 1161.
The government breached its agreement with Diaz because it agreed “not to prosecute defendant ... for any other nonviolent offenses ... known to the government or which [defendant] reveal[ed] to federal authorities.” The government therefore by the terms of its agreement could not prosecute Diaz on different charges stemming from the conduct underlying the offense to which Diaz pled guilty. The district court was within its discretion to order the government to adhere to the terms of its agreement, and thus correctly dismissed the indictment. See United States v. Sandoval-Lopez, 122 F.3d 797, 800 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.